Citation Nr: 9926752	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for left hip pain.

2. Entitlement to service connection for right shoulder 
disability.

3. Entitlement to a compensable rating for patella pain 
syndrome of the left knee. 

4. Entitlement to a compensable rating for residuals of 
right wrist strain.

5. Entitlement to a compensable rating for allergic reaction 
skin disability. 

6. Entitlement to a compensable rating for left-sided 
pneumothorax residuals. 

7. Entitlement to a compensable rating for residuals of 
fractures of the lateral 8th and 9th ribs. 

8. Entitlement to a compensable rating for degenerative 
joint disease of the lumbar spine. 

9. Entitlement to a compensable rating for degenerative 
joint disease of the cervical spine. 

10. Entitlement to a compensable rating for residuals of 
compartment syndrome release of the left thigh. 


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from February to July 1985, 
November 1987 to March 1992, and May 1993 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 original rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The veteran indicated in his substantive appeal that he 
desired a personal hearing before a Member of the Board.  
According to a notation on an October 1998 notification 
letter of record, the veteran failed to appear for his 
scheduled hearing.  Given that no request for a postponement, 
showing of good cause for failure to appear, or proper 
request for a new hearing is of record, appellate review of 
the case can now proceed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.702(d) (1998).

Listed as one of the issues for appellate review in the July 
1998 supplemental statement of the case is that of service 
connection for heat reaction.  In addition, one of the 
disabilities for which the appropriate compensation level is 
to be addressed in this appeal is listed as urticaria 
(claimed as body rash).  After analysis of the veteran's 
medical history, the Board is of the opinion that heat 
reaction and allergic skin rashes such as urticaria actually 
constitute manifestations of the veteran's generalized 
allergic reactions.  Accordingly, the Board will treat all 
these manifestations as symptoms of an already service-
connected allergic reaction.  Given that more development of 
that issue is warranted, the propriety of the initial rating 
assigned the veteran's allergic reactions will be addressed 
in the remand portion of this decision.  Further, the issues 
of the propriety of the initial ratings assigned the 
veteran's patellar pain syndrome of the left knee, 
compartment syndrome release of the left thigh, and lumbar 
and cervical spine disabilities will be addressed in the 
remand portion of this decision.

In a signed statement dated and received in August 1998, the 
appellant expressed satisfaction with the rating assigned for 
his left shoulder disability, and did not express 
disagreement with the assigned effective date.  The Board 
construes such statement as sufficient to withdraw appellate 
consideration of entitlement to a compensable rating prior to 
August 13, 1997 for degenerative joint disease of the left 
shoulder, and entitlement to a current rating in excess of 20 
percent for the disorder.


FINDINGS OF FACT

1. The claim for entitlement to service connection for left 
hip pain is not plausible.

2. The claim for entitlement to service connection for right 
shoulder disability is not plausible.

3. The service-connected right wrist strain is currently 
manifested by complaints of pain on dorsiflexion. 

4. No symptomatic residuals of left-sided pneumothorax are 
currently clinically demonstrated. 

5. No symptomatic residuals of fractures of the lateral 8th 
and 9th ribs are currently clinically demonstrated. 


CONCLUSIONS OF LAW

1. The claim for service connection for left hip pain is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The claim for service connection for right shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. The criteria for a compensable evaluation for residuals of 
right wrist strain have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(1998).

4. The criteria for a compensable evaluation for residuals of 
a left-sided pneumothorax have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Codes 6602, 6814 (1996); 38 C.F.R. § 4.97, Diagnostic Code 
6843 (1998).

5. The criteria for a compensable evaluation for residuals of 
fractures of the lateral 8th and 9th ribs have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5297 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Before evaluating the merits of the veteran's claims for 
service connection, the initial question to be answered is 
whether the veteran has presented sufficient evidence to form 
well-grounded claims.  In order to be well grounded, the 
claims must be meritorious on their own or capable of 
substantiation.  If the evidence presented by the veteran 
fails to meet this level of sufficiency, no further legal 
analysis need be made as to the merits of his claims.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical etiology, 
competent medical evidence that the claims are plausible or 
possible is required in order for the claims to be well 
grounded.  This burden may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995).

The veteran's service medical records are negative for 
evidence of treatment or findings related to right shoulder 
disability.  In addition to his already service-connected 
left thigh compartment syndrome, there is evidence in these 
records of complaints of left hip pain, beginning in August 
1995.  October 1995 entries showed that the veteran's range 
of motion for both hips was within normal limits and 5/5 
strength was shown; the assessment included pain secondary to 
"osteogrowth."  A February 1996 record states that the 
veteran was complaining of hip pain over the previous 14 
months.  No pathology associated with such pain was 
identified, and the only pertinent diagnosis listed is simply 
left hip pain.  An x-ray of the veteran's left hip was 
performed in April 1996 revealing a normal left hip.  His 
February 1996 discharge examination report contains notation 
of problems with his left side including the left hip.  

After filing his claims for service connection, the veteran 
was examined by VA in August 1996.  Pertinent complaints 
included bilateral shoulder pain and left thigh pain.  
Objective findings included full range of motion of all 
extremities.  X-rays revealed mild uptake in the pubis 
symphysis which can be found in pubic symphysitis.

The veteran underwent further VA examination in January 1998, 
specifically to assess orthopedic complaints.  The veteran 
complained of pain affecting his left thigh, but offered no 
complaints pertaining to his right shoulder.  Physical 
examination revealed normal right shoulder strength, 90 
degrees of right shoulder external rotation, and 90 degrees 
of right shoulder internal rotation; no impingement sign with 
regard to the right shoulder was found.  The examiner noted 
that the veteran did have some complaints relative to his 
left hip, and a history of popping and clicking of the left 
hip was recorded.  No glenohumeral arthritis was found.  X-
rays of the left hip and femur were unremarkable.  With 
regard to the veteran's left hip, the examiner opined that 
the physical examination and history were consistent with a 
snapping tendon; the examiner was of the opinion that with 
some gentle stretching the condition would resolve.

Also of record are VA Medical Center reports dated from 
August 1997 to January 1998.  Those records show that the 
veteran continued to be treated for a left thigh compartment 
syndrome first diagnosed in service and that he complained of 
left hip pain in December 1997 and January 1998.  However, 
despite such complaints, no pathology pertinent to left hip 
pain was diagnosed; August 1996 x-rays revealed minimal 
sclerosis of the pubic symphysis and an otherwise normal left 
hip.  January 1998 x-rays of the left femur were found to be 
normal.  

After a thorough review of the evidence, the Board concludes 
that the veteran has not presented a well-grounded claim for 
service connection for right shoulder disability.  There is 
no competent medical evidence of record of current right 
shoulder disability or pathology.  Accordingly, in the 
absence of evidence substantiating the presence of current 
right shoulder disability, the claim is not plausible.  See 
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  E.g., Epps 126 
F.3d at 1468.

With regard to his claim for service connection for left hip 
disability, recent examination showed findings consistent 
with a snapping tendon.  The most recent examination revealed 
a normal left hip, aside from notation of a snapping tendon 
which was felt to be of a temporary nature and resolvable 
with therapeutic exercise.  The only suggestion of left hip 
pathology apart from the veteran's service-connected left 
thigh compartment syndrome was a provisional finding 
consistent with pubic symphasitis noted in August 1996 in the 
report from a three phase bone scan.  The more recent VA 
examination did not result in findings consistent with pubic 
symphasitis and the examiner did not deem that further tests 
were necessary in order to rule out pathology associated with 
the veteran's symptoms.  Accordingly, the Board is of the 
opinion that the record does not contain competent medical 
evidence of a current left hip disability separate from 
service-connected left thigh compartment syndrome release 
residuals.  In the absence of demonstration of current 
chronic left hip disability, the veteran has failed to 
present a well-grounded claim with respect to that disability 
as well.  Id. 

The Board acknowledges the veteran's contentions regarding 
his right shoulder and left hip difficulties, however, when 
the determinative issue involves medical etiology, as in this 
situation, competent medical evidence that the claims are 
plausible or possible is required in order for the claims to 
be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions or establish a diagnosis.  
E.g., LeShore at 408.  The veteran has contended that his 
left hip has continued to bother him ever since his operation 
for left thigh compartment syndrome.  Service connection is 
currently recognized for his residuals of left thigh 
compartment syndrome occupying the same anatomical region as 
his left hip complaints.  Short of a showing of pathology 
separate and apart from such left thigh compartment syndrome 
release residuals, additional service connection for symptoms 
related to this anatomical area is not warranted.  Service 
connection for manifestations of the same pathology affecting 
the same anatomical area would violate the rule against 
pyramiding of disabilities.  38 C.F.R. § 4.14 (1998).

Further, because the claims are not well grounded, further 
medical evaluation is not required in this case given that 
the appellant cannot invoke the VA's duty to assist in 
further development of the claims.  See 38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

II.  Increased ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet.App. 
629 (1992) (a claim of entitlement to an increased evaluation 
of a service-connected disability generally is a well-
grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claims and that no further assistance to the 
veteran with respect to these claims is required to comply 
with 38 U.S.C.A. § 5107(a).

The claims addressed in this decision have been placed in 
appellate status by a notice of disagreement taking exception 
to the initial rating award assigned the veteran's service-
connected disabilities.  Accordingly, the veteran's increased 
rating claims must be deemed well grounded within the meaning 
of 38 U.S.C.A. § 5107(a), and VA has a duty to assist the 
veteran in the development of the facts pertinent to his 
claims.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, at 127, citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  With 
respect to the claims resolved in this decision, this 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original in-service injury and 
its residuals in civil occupations.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(1998).

A.  Right wrist strain

The veteran's residuals of right wrist strain was service 
connected in the rating decision on appeal and a 
noncompensable rating was assigned under diagnostic code 
5215.  Under that diagnostic code, ratings hinge on the 
extent of limitation of wrist motion.  A zero percent 
evaluation is not provided under this diagnostic code.  A 
maximum 10 percent rating is warranted when limitation of 
wrist motion is such that dorsiflexion is less than 15 
degrees or palmar flexion is limited to a position in line 
with the forearm.  38 C.F.R. § 4.71a. Diagnostic Code 5215.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

Military records show that the veteran was seen in November 
1993 for complaints of wrist pain since June 1993 following a 
pugil stick match and subsequent fall on his clenched fist; 
early lunate degenerative joint disease was diagnosed.  In an 
April 1996 medical board addendum proceedings it was noted 
that right wrist x-rays were normal, and the listed diagnosis 
was right wrist pain.  

At his August 1996 VA examination, no right wrist complaints 
were offered, and no findings were noted pertinent to right 
wrist impairment.  There was full range of motion of all 
extremities.  The diagnosis was a history of right wrist 
strain.  

VA outpatient records are negative for complaints of right 
wrist pain.

VA X-ray examination of the right wrist in January 1998 
revealed no abnormality.

On April 1998 VA examination, the veteran complained of 
intermittent right wrist pain, aggravated by use, including 
repetitive lifting or flexion of the wrist.  He denied having 
right wrist pain without use.  He described both sharp and 
dull wrist pain; he claimed flare-ups of sharp pain on a 
weekly basis.  Physical examination showed full range of 
motion of the right wrist with complaints of pain on 
dorsiflexion; +5/5 strength was found.  The examiner 
diagnosed right wrist pain, but stated that there was not 
sufficient clinical evidence of a diagnosis pertaining to an 
acute or chronic disorder or residuals affecting the right 
wrist. 

In view of the foregoing, the Board is of the opinion that 
the preponderance of the evidence is against a compensable 
rating for the veteran's service-connected right wrist strain 
residuals.  The April 1998 VA right wrist examination was not 
indicative of compensable disability.  The veteran simply 
does not exhibit the degree of limitation in palmar flexion 
or dorsiflexion to be entitled to a 10 percent rating.  With 
regard to the pain noted with dorsiflexion, the Board notes 
that pain causing functional limitation must be supported by 
adequate pathology under 38 C.F.R. § 4.40 evidenced by the 
visible behavior of the veteran.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The VA examiner explicitly found that 
the clinical data did not support chronic or acute 
disability.  Thus, the veteran's complaints of pain were not 
supported by the requisite pathology.  Therefore, the Board 
is of the opinion that no increase in disability rating due 
to demonstrated function impairment is warranted based upon 
DeLuca v. Brown, 8 Vet. App. 202 (1995), considerations.

B.  Left-sided pneumothorax residuals

Military records show that the veteran incurred left rib 
fractures and a 15-20 percent left-sided pneumothorax in 
October 1988 following a basketball injury.  Chest x-rays a 
few days after initial injury showed a resolving left-sided 
pneumothorax.  There is no further inservice evidence of 
complaints or treatment related to pneumothorax residuals.  
On his discharge examination report, the veteran indicated 
that he had a cracked rib in 1988; he reported trouble with 
his left shoulder, hip, knee, and foot, with no specific 
mention of respiratory related difficulty.  He checked the 
box indicating either a positive history of, or current 
complaints of, pain or pressure in his chest.  The veteran's 
medical board report was negative for pneumothorax residuals.

As part of his August 1996 VA examination, the examiner 
assessed the veteran's respiratory condition.  His chest was 
found to be clear to auscultation in all fields.  No 
diagnosis pertinent to pneumothorax residuals was entered.  

Effective October 7, 1996, during the pendency of this 
appeal, as noted in the July 1998 supplemental statement of 
the case, the regulatory criteria governing rating of 
disabilities of the respiratory system were amended.  See 61 
Fed. Reg. 46720-46731 (1996) (codified at 38 C.F.R. § 4.97).  
Such amendments have included changes to the criteria for 
rating pneumothorax residuals.  See id., Diagnostic Code 
6843.  The veteran has been apprised of both the old and new 
rating criteria governing this disability.  

Following the issuance of the new regulations, the veteran 
underwent a special examination for respiratory disability in 
January 1998.  The veteran relayed to the examiner his 
history of inservice pneumothorax, but went on to state that 
he had not had difficulty breathing following the first two 
months of recovery from the initial injury.  The veteran 
denied dyspnea on exertion, hematemesis, coughing problems, 
or rib pain.  The examiner concluded that although the 
veteran had a history of a pneumothorax, he was asymptomatic 
with no residuals.  

The provisions of 38 C.F.R. § 4.97, Diagnostic Code 6843, 
effective from October 7, 1996, and the provisions of 38 
C.F.R. § 4.97, Diagnostic Codes 6814 and 6602, effective 
prior to October 7, 1996, set forth criteria of pulmonary 
functional impairment in assigning compensable ratings.  As 
mentioned above, in every instance where the schedule does 
not provide for a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  Clearly, in this case where the examiner 
found absolutely no pulmonary impairment as a residual of the 
pneumothorax, and the veteran offered no complaints 
pertaining to respiratory impairment, the examiner deemed the 
performance of pulmonary function tests unnecessary.  In the 
absence of clinical demonstration of pulmonary function 
impairment, residual of a pneumothorax, the Board is of the 
opinion that the preponderance of the evidence is against a 
compensable evaluation for the disability at issue.

C.  Residuals of fractures of the lateral 8th and 9th ribs

The inservice basketball injury causing the pneumothorax also 
involved the fracture of the lateral 8th and 9th ribs.  There 
were no further complaints pertaining to these ribs or other 
evidence of fracture residuals following the immediate 
treatment after injury.  A January 1996 chest x-ray was 
normal.

Upon August 1996 VA examination, no breathing complaints or 
other residuals of rib fractures were found during objective 
examination.  

January 1998 VA respiratory examination was similarly 
negative for rib fracture residuals as the examiner found the 
fractures had resolved.  He manifested good expansion of the 
lungs.  January 1998 radiographs of the left hemithorax 
appeared to be within normal limits.  

The only available rating for impairment of the ribs are 
those bearing on removal of the ribs.  The minimal 
compensable rating for rib impairment requires that the 
veteran have incurred resection of at least one rib without 
regeneration.  38 C.F.R. § 4.71a, Diagnostic Code 5297.  The 
lack of any post-service residuals of the rib fractures 
warrants the veteran's currently assigned zero percent rating 
as he does not manifest disability meriting a compensable 
evaluation.  Accordingly, the Board is of the opinion that 
the preponderance of the evidence is against a compensable 
rating for the disability at issue.

With respect to all the disabilities addressed above with 
which the veteran disagrees with the current compensation 
level, the July 1998 supplemental statement of the case shows 
that the RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule with respect to these service-connected 
disabilities.  

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath.  In particular, the Board notes that 
the disabilities in question are not shown to more nearly 
approximate the criteria for the next highest available 
rating.  38 C.F.R. § 4.7.  With respect to this 
determination, the evidence is not so evenly balanced so as 
to raise doubt as to any material issue.  38 U.S.C.A. § 5107.



ORDER

Evidence of well grounded claims for service connection for 
left hip pain and right shoulder disability not having been 
submitted, the appeal with respect to those claims is denied.

Entitlement to a compensable evaluation for right wrist 
strain is denied. 

Entitlement to a compensable evaluation for left-sided 
pneumothorax is denied.

Entitlement to a compensable evaluation for residuals of 
fractures of the lateral 8th and 9th ribs is denied.


REMAND

With respect to assessing the disability evaluation warranted 
for the service-connected left knee patellar pain syndrome, 
compartment syndrome release of the left thigh, and 
degenerative joint disease of the cervical and lumbar aspects 
of the spine, the Board concludes after reviewing the VA 
medical reports, further development is warranted given that 
the VA examinations conducted were not adequate in terms of 
complying with the assessment of the veteran's functional 
loss in accord with DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also, the allergic reaction skin disability claim requires 
further medical evaluation in accord with Ardison v. Brown, 6 
Vet. App. 405, 408 (1994), and due to the availability of 
pertinent private medical records.

As mentioned in the introduction of this decision, the 
Board is of the opinion that the veteran's complaints of 
heat reaction, urticaria, and allergic skin condition are 
best consolidated into one disability, i.e., an allergic 
skin reaction.  At his August 1996 VA examination, a 
history of seasonal urticaria was reported.  Objective 
examination revealed skin within normal limits and no 
evidence of lesions or urticaria.  A history of 
dermatitis of unknown etiology was diagnosed.  According 
to the report from the veteran's January 1998 VA 
respiratory and skin examination, he stated that he was 
seeing an allergist and that the physician determined 
that the veteran was allergic to dairy products.  No 
records from this allergist are currently associated with 
the veteran's claims file.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, including any non-VA 
facilities, from which he has received 
treatment for left knee, lumbar spine, 
cervical spine, and left thigh 
disabilities, as well as for his 
allergic skin disability.  The veteran 
is specifically requested to provide 
information concerning the medical 
facility from which he sought 
treatment for his allergic condition.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims 
file any treatment or examination 
records identified by the veteran 
which have not been secured 
previously. 

2. The RO should arrange for the veteran 
to undergo a comprehensive VA 
orthopedic examination to determine 
the severity the veteran's service-
connected patella pain syndrome of the 
left knee, degenerative joint disease 
of the lumbar spine, degenerative 
joint disease of the cervical spine, 
and residuals of compartment syndrome 
release of the left thigh.  All 
indicated studies, including, but not 
limited to, x-rays and range of motion 
studies in degrees, should be 
performed, and all findings should be 
set forth in detail.  The claims file 
and a copy of this REMAND must be made 
available to the examiner prior to the 
requested examination.  The examiner 
is requested to indicate in his/her 
report that review of both the claims 
folder and the information contained 
in this remand was conducted.  After 
examining the claims folder, the 
examiner should identify any objective 
evidence of pain, or functional loss 
due to pain associated with these 
service-connected disabilities.  All 
neurological impairment should be 
fully detailed.  The examiner should 
determine whether, and to what extent, 
the veteran's affected joints exhibit 
weakened movement, subluxation or 
lateral instability, excess 
fatigability, and incoordination.  The 
examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is 
not feasible, the examiner should so 
state.  The rationale for any opinion 
expressed should be fully explained.

3. The RO should then arrange for the 
veteran to undergo a comprehensive VA 
allergy examination by an appropriate 
specialist, if possible during a 
period in which the veteran is 
experiencing a flare-up of his 
allergic skin reaction, to determine 
the etiology, nature and extent of any 
allergic reaction which may be 
present.  All indicated studies, 
should be performed, and all findings 
should be set forth in detail.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
prior to the requested examination.  
The examiner is requested to indicate 
in his/her report that review of both 
the claims folder and the information 
contained in this remand was 
conducted.  The examiner is requested 
to review the veteran's service 
medical records, including January 
1989 and September 1990 reports of 
allergic reactions, and all post-
service medical reports and provide 
and comment on the nature of the 
veteran's service-connected allergic 
skin reaction and all physiological 
manifestations.  If the veteran's 
allergic reactions subside, without 
residuals, upon the removal of 
specific allergens, the examiner 
should make this explicit in the 
record, as well the nature of such 
allergens.  The rationale for any 
opinion expressed should be fully 
explained.  The examiner is requested 
to refrain from speculation or 
conjecture, as speculative opinions 
are without weight under the law. 

4. The RO should review the examination 
reports resulting from the above-
requested development and assess 
compliance with the above 
instructions.  If the RO determines 
that the examination reports do not 
adequately address the instructions 
contained in this REMAND, the reports 
should be returned to the examiner for 
corrective action.

5. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issues of 
the propriety of the initial 
evaluations assigned for the veteran's 
service-connected patella pain 
syndrome of the left knee, 
degenerative joint disease of the 
lumbar spine, degenerative joint 
disease of the cervical spine, 
residuals of compartment syndrome 
release of the left thigh, and 
allergic skin reaction, considering 
DeLuca v. Brown, 8 Vet.App. 202 
(1995), Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994), and Fenderson v. 
West, 12 Vet. App. 119, 127 (1999), as 
appropriate.  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration. 

6. If the benefits sought are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement 
of the case, and the veteran should be 
provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. No action is 
required of the veteran until he is otherwise notified. By 
this remand the Board intimates no opinion as to the final 
outcome warranted.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 


